DETAILED ACTION
This is in response to the Patent Application filed 10/11/2019 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the longitudinal centerline and the forward end of the aircraft in Figures 1-2, reference character “20” has been used to designate both the fuselage and the wings in Figures 1-2, reference character “34” has been used to designate both the horizontal stabilizer and the rudder flap in Figure 2, reference character “38” has been used to designate both an aft end of the horizontal stabilizers in Figure 1 and an outer surface of the fuselage in Figure 2, and reference character “530” has been used to designate both a support shaft (Paragraph 0086) and a mixer (Paragraph 0088). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “42” in Figure 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “forward end 16” (Paragraph 0050), “fuselage 12” (Paragraph 0051), “leading edge flaps 26” (Paragraph 0051), “boundary layer ingestion fan 512” (Paragraph 0087).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-9) and Species A (figure 5) in the reply filed on 7/25/2022 is acknowledged. The traversal is on the ground(s) that Figures 5-8 are not directed to separate species. This is not found persuasive because the species disclose different structure and, as discussed in the previous office action would require a different field of search. See MPEP 808.02 C. For example, Figure 5 includes an exhaust duct structure that directs all exhaust gas from the APU 510 to mixer 530, while Figure 7 includes an exhaust duct structure that includes a bypass portion 524 that directs some of the exhaust gas from the APU 510 to a nacelle 306 such that the mixer 530 does not receive all exhaust gas from the APU 510. Figure 5 appears to illustrate a power source that is concentric with the fan shaft does not include any gearing between a drive shaft or fan shaft, while Figure 8 includes a motor having a drive shaft that is offset from the fan shaft and a gear in communication with the drive shaft and the fan shaft. Therefore, the species include structural features that are mutually exclusive. Moreover, the Examiner can find no portion of Applicant’s specification that describes Figures 5-8 as being the same embodiment.
The requirement is still deemed proper and is therefore made FINAL.
Claim 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.
Claims 1-4 and 7-9 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2017/0101191) in view of Suciu et al. (US 2018/0354637).
Regarding Independent Claim 1, Becker teaches (Figures 1-7) an aircraft (10) extending between a forward end (16) and an aft end (18), the aircraft (10) comprising:
a gas turbine engine (314; see Paragraph 0032) positioned proximate (see Figures 4 and 6-7) the aft end (18) of the aircraft (10), 
a boundary layer ingestion fan (300) positioned proximate (see Figures 4 and 6-7) the aft end (18) of the aircraft (10), the boundary layer ingestion fan (300) having a support shaft (315),
wherein the gas turbine engine (314; see Paragraph 0032) is positioned within the BLI fan (300; see Paragraph 0032). Becker does not teach that the gas turbine engine is an auxiliary power unit having an auxiliary power unit inlet duct and an auxiliary power unit exhaust duct, wherein the auxiliary power unit exhaust duct extends through a portion of the support shaft of the boundary layer ingestion fan.
Suciu teaches (Figures 1-4) a gas generator (130) having an inlet duct (at 128, 126) and an exhaust duct (at 450), and the exhaust duct (450) extends through a portion of a support shaft (452, 454) of the boundary layer ingestion fan (432, 434), wherein the gas generator (130) is configured as an auxiliary power unit (see Paragraph 0009 and claim 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Becker to have the gas turbine engine be an auxiliary power unit having an auxiliary power unit inlet duct and an auxiliary power unit exhaust duct, wherein the auxiliary power unit exhaust duct extends through a portion of the support shaft of the boundary layer ingestion fan, as taught by Suciu, in order to drive the rotation of a fan and to perform some or all of the duties defined as offtakes power extraction to support aircraft operation not directly associated with propulsive thrust generation (Paragraphs 0022 and 0032 of Suciu).
Regarding Claim 4, Becker in view of Suciu teaches the invention as claimed and as discussed above. Becker further teaches (Figures 1-7) wherein the boundary layer ingestion fan (300) defines a central axis (302) and further comprises: a fan (304) rotatable about the central axis (302) and including a plurality of fan blades (310) attached to a fan shaft (312); a nacelle (306) encircling (see Figures 4 and 6-7) the plurality of fan blades (310); and a structural member (328) extending from the support shaft (315) of the boundary layer ingestion fan (300) to the nacelle (306).
Regarding Claim 7, Becker in view of Suciu teaches the invention as claimed and as discussed above. Becker in view of Suciu does not teach, as discussed so far, wherein the auxiliary power unit exhaust duct extend through a center of the support shaft of the boundary layer ingestion fan along an axial direction of the boundary layer ingestion fan.
Suciu teaches (Figures 1-4) wherein the auxiliary power unit exhaust duct (at 450) extends through a center (see Figures 3-4) of the support shaft (within 452, 454) of the boundary layer ingestion fan (at 432, 434) along an axial direction (see Figures 3-4) of the boundary layer ingestion fan (at 432, 434).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Becker in view of Suciu to include the auxiliary power unit having an exhaust duct extending through a center of the support shaft of the boundary layer ingestion fan along an axial direction of the boundary layer ingestion fan, as taught by Suciu, for the same reasons discussed above in claim 1.
Regarding Claim 8, Becker in view of Suciu teaches the invention as claimed and as discussed above. Becker further teaches (Figures 1-7) wherein the boundary layer ingestion fan (300) is incorporated into a tail section (at 330; see Paragraphs 0021 and 0035) of the aircraft (10) at the aft end (18) of the aircraft (10).
Regarding Claim 9, Becker in view of Suciu teaches the invention as claimed and as discussed above. Becker further teaches (Figures 1-7) wherein a portion of the boundary layer ingestion fan (300) makes up the aft end (18; see Figures 1-2, 4, and 6-7) of the aircraft (10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2017/0101191) in view of Suciu et al. (US 2018/0354637) as applied to claim 1 above, and further in view of Rose et al. (US 2014/0127010).
Regarding Claim 2, Becker in view of Suciu teaches the invention as claimed and as discussed above. Although Suciu teaches an auxiliary power unit exhaust flow (flow from 450) and a boundary layer airflow (flow from 432, 434), Becker in view of Suciu does not teach a mixer in communication with the auxiliary power unit and the boundary layer ingestion fan such that the mixer receives and mixes a boundary layer airflow from the boundary layer ingestion fan and an auxiliary power unit exhaust flow from the auxiliary power unit exhaust duct.
Rose teaches (Figures 1-7) a mixer (at 9) that receives and mixes a cold outer flow (at 3a) with a hot core flow (2a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Becker in view of Suciu to have a mixer in communication with a hot inner core flow and a cold outer flow such that the mixer receives and mixes the cold outer flow with the hot inner flow, as taught by Rose, in order to reduce the sound emissions generated by the propulsive jet, while keeping aerodynamic losses low (Paragraph 0006 of Rose).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2017/0101191) in view of Suciu et al. (US 2018/0354637) as applied to claim 1 above, and further in view of Kiran et al. (US 2012/0031520).
Regarding Claim 3, Becker in view of Suciu teaches the invention as claimed and as discussed above. Becker in view of Suciu does not teach a thermal insulation portion between the auxiliary power unit exhaust duct and the support shaft of the boundary layer ingestion fan.
Suciu teaches (Figures 1-4) thermally isolating the fan hubs of the boundary layer ingestion fan from the high temperatures of the exhaust duct (Paragraph 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Becker in view of Suciu to thermally isolate the fan hubs from the exhaust duct, as taught by Suciu, in order to reduce the chance of buckling or other thermal stress related damage to the blades (Paragraph 0040 of Suciu). Becker in view of Suciu does not teach thermal insulation between the auxiliary power unit exhaust duct and the support shaft.
Kiran teaches (Figures 1-6) thermal insulation (24, 38; see Figures 2-6) surrounding the auxiliary power unit exhaust duct (at 12; see Figures 1-6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Becker in view of Suciu to include the thermal insulation surrounding the auxiliary power unit exhaust duct, as taught by Kiran, in order to protect the surrounding materials from the high temperatures radiating from the muffler of the APU exhaust duct (Paragraph 0004 of Kiran), thereby reducing the change of bucking or other thermal stress related damage to the blades (Paragraph 0040 of Suciu).
It is further noted that a simple substitution of one known element (in this case, the cooling air flowpath, as taught by Suciu) for another (in this case, the thermal insulation, as taught by Kiran) to obtain predictable results (in this case, to protect the surrounding materials from the high temperatures of the exhaust gases) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741